       Case 2:16-cv-01131-SM-JCW Document 487 Filed 03/20/19 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    TEAM CONTRACTORS, LLC,                                                        CIVIL ACTION
        Plaintiff

    VERSUS                                                                        NO. 16-1131

    WAYPOINT NOLA, LLC, ET AL.,                                                   SECTION: “E”(2)
       Defendants


                                      ORDER AND REASONS

        Before the Court is a motion for summary judgment filed by Plaintiff Team

Contractors, LLC (“Team”). 1 Defendant Waypoint NOLA, L.L.C. (“Waypoint”) opposes. 2

For the following reasons, the motion is DENIED.

                                            BACKGROUND

        This dispute arises from contracts made in connection with the construction and

renovation of Waypoint’s property at 1250 Poydras St. in New Orleans (“the Project”). On

September 19, 2014, Waypoint entered a contract with Development Construction

Management LLC, represented by Steve Laski (“Laski”), under which Laski agreed to

provide project management services for the Project. 3 On September 24, 2019, Team and

Waypoint entered into a construction contract (“the Prime Contract”), under which Team

became the general contractor for the Project. 4 Waypoint also entered into a contract with

HC Architecture, Inc. (“HCA”), under which HCA agreed to serve as the project’s




1 R. Doc. 446.
2 R. Doc. 455.
3 R. Doc. 477-1.
4 R. Doc. 446-8 at 1, ¶ 1; R. Doc. 469 at 1, ¶ 1. The contract is attached to the instant motion. R. Doc. 446-2.

                                                       1
      Case 2:16-cv-01131-SM-JCW Document 487 Filed 03/20/19 Page 2 of 12



architect. 5 HCA, in turn, subcontracted the mechanical, electrical, and plumbing design

work to KLG, L.L.C. (“KLG”). 6

        The terms of the Prime Contract are undisputed. 7 The Prime Contract contains the

following term governing payment:

        § 5.2 FINAL PAYMENT
        § 5.2.1 Final payment, constituting the entire unpaid balance of the Contract
        Sum, shall be made by the Owner [Waypoint] to the Contractor [Team]
        when
            .1 the Contractor has fully performed the Contract except for the
                Contractor’s responsibility to correct work as provided in Section
                12.2.2 of AIA Document A201—2007, and to satisfy other
                requirements, if any, which extend beyond final payment;
            .2 a final Certificate for Payment has been issued by the Architect
                [HCA];
            .3 as a prerequisite to final payment, the Contractor shall submit (i) a
                release in form reasonably acceptable to the Owner of liens and
                claims executed by the Contractor and by each of its subcontractors
                on behalf of which payment is requested and (ii) a Contractor’s
                Environmental Certification in the form attached hereto as Exhibit
                F.
        § 5.2.2 The Owner’s final payment to the Contractor shall be made no later
        than 30 days after the issuance of the Architect’s final Certificate for
        Payment, or as follows: 8

The contract also includes, as § 8.6.15, a heading entitled “LIEN WAIVERS FOR

PROGRESS AND FINAL PAYMENTS:,” 9 but there is no contract term following the

heading.

        Team submitted three lien waivers to Waypoint on July 27, 2016. 10 Each lien

waiver is labeled “Final Waiver of Liens” and includes as an attachment a list of




5 R. Doc. 446-3.
6 R. Doc. 157-18. Defendant KLG informed the Court in its answer that it is now known as Salas O’Brien
South, L.L.C. R. Doc. 34. The parties continued to refer to it as KLG. The Court will continue to do so in this
order.
7 R. Doc. 446-8 at 1, ¶ 1; R. Doc. 469 at 1, ¶ 1.
8 R. Doc. 446-2 at 6–7 (emphasis added).
9 Id. at 10.
10 R. Docs. 446-6, 455-3.

                                                      2
      Case 2:16-cv-01131-SM-JCW Document 487 Filed 03/20/19 Page 3 of 12



outstanding sums owed to subcontractors. 11 The attachments list different amounts owed

to different subcontractors. Waypoint did not pay Team after receiving these first three

lien waivers. On June 28, 2017, Team submitted a fourth lien waiver, which also was

labeled “Final Waiver of Liens” and includes as an attachment a different list of

outstanding sums owed to subcontractors. 12 On July 10, 2017, Waypoint paid Team the

final payment amount of $1,023,514.09. 13

        On February 5, 2016, Team filed a complaint against HCA, KLG, and Waypoint. 14

Team alleged there were errors in the plans and specifications provided by Waypoint for

the mechanical, electrical, and plumbing systems relating to the construction project,

which were prepared by KLG. 15 Team also alleged Waypoint directed it to modify the MEP

systems, but did not compensate Team for the additional costs Team incurred as a result

of the modifications. 16 Plaintiff Team brought a breach of contract claim against

Waypoint, alleging Waypoint’s failure to compensate Team breached the construction

contract. 17 Team also brought negligence claims against Waypoint, HCA, and KLG. 18

        This Court conducted a jury trial in this matter from February 26, 2018 to March

9, 2018. There were three remaining claims at trial: Team’s breach of contract claim

against Waypoint and Team’s negligence claims against HCA and KLG. 19 Team did not




11 Each lien waiver consists of two pages: the waiver and an “Exhibit A” listing sums owed to subcontractors.
Team attaches to this motion both pages of the first lien waiver, R. Docs. 446-6. Waypoint attaches the
second and third lien waivers, but only includes the second page. R. Doc. 455-3. The lien waivers were
admitted at trial as Trial Exhibit 320. The second and third lien waivers may be found, in their entirety, at
Trial Exhibit 320 at 10–13.
12 R. Doc. 446-4.
13 R. Doc. 466-8 at 1, ¶ 3; R. Doc. 469 at 1, ¶ 3.
14 R. Doc. 1.
15 Id. at 3, ¶ 16.
16 Id. at 4–5.
17 Id. at 5.
18 Id. at 5–7.
19 R. Doc. 364.

                                                     3
       Case 2:16-cv-01131-SM-JCW Document 487 Filed 03/20/19 Page 4 of 12



pursue a negligence claim against Waypoint at trial. 20 The jury awarded Team

$565,979.99 in damages. 21 On the negligence claims against HCA and KLG, the jury found

HCA and KLG’s conduct violated their professional duties of care and caused damage to

Team. 22 The jury also found Waypoint had not breached the contract. 23 However, the jury

assigned Waypoint and its agent responsibility for damages. 24 When assigning

“percentages of responsibility for the damages” awarded, the jury assigned 30% to HCA,

60% to KLG, 5% to Waypoint, and 5% to Waypoint’s project manager Steve Laski, who

was not a party to the suit. 25

         On March 19, 2018, the Court entered judgment on the verdict against Defendants

HCA and KLG for $509,381.99, representing 90% of the total damages the jury

awarded. 26 The Court entered judgment in favor of Defendant Waypoint on the breach of

contract claim. 27 On April 2, 2018, Team filed a motion to amend, arguing the jury’s

finding that Waypoint did not breach its contract with Team was irreconcilably

inconsistent with its assigning Waypoint and its agent responsibility for damages. 28

         On September 6, 2018, the Court granted Team’s motion. 29 The Court found the

jury verdict irreconcilably inconsistent, vacated the judgment in favor of Waypoint on

Team’s breach of contract claim, and ordered a new trial on the claim. 30




20 Id.
21 Id. at 3, ¶ 8.
22 Id. at 1, ¶ 1–4.
23 Id. at 2, ¶ 6.
24 Id. at 4, ¶ 9.
25 Id.
26 R. Doc. 370.
27 Id.
28 R. Doc. 372.
29 R. Doc. 420.
30 Id. at 8–10.

                                            4
      Case 2:16-cv-01131-SM-JCW Document 487 Filed 03/20/19 Page 5 of 12



        On January 9, 2019, Team filed the instant motion for summary judgment on the

issue of its liability on the breach of contract claim. 31 Waypoint opposes the motion. 32

                                         LEGAL STANDARD

        Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” 33 “An issue is material if its resolution could affect the outcome of the action.” 34

When assessing whether a material factual dispute exists, the Court considers “all of the

evidence in the record but refrains from making credibility determinations or weighing

the evidence.” 35 All reasonable inferences are drawn in favor of the nonmoving party. 36

There is no genuine issue of material fact if, even viewing the evidence in the light most

favorable to the nonmoving party, no reasonable trier of fact could find for the nonmoving

party, thus entitling the moving party to judgment as a matter of law. 37

        If the dispositive issue is one on which the moving party will bear the burden of

persuasion at trial, the moving party “must come forward with evidence which would

‘entitle it to a directed verdict if the evidence went uncontroverted at trial.’”38 If the

moving party fails to carry this burden, the motion must be denied. If the moving party

successfully carries this burden, the burden of production then shifts to the nonmoving

party to direct the Court’s attention to something in the pleadings or other evidence in the




31 R. Doc. 446.
32 R. Doc. 455.
33 FED. R. CIV. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
34 DIRECTV Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
35 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th Cir. 2008); see also

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
36 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
37 Smith v. Amedisys, Inc., 298 F.3d 434, 440 (5th Cir. 2002).
38 Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263–64 (5th Cir. 1991) (quoting Golden Rule Ins. Co.

v. Lease, 755 F. Supp. 948, 951 (D. Colo. 1991)).
                                                      5
          Case 2:16-cv-01131-SM-JCW Document 487 Filed 03/20/19 Page 6 of 12



record setting forth specific facts sufficient to establish that a genuine issue of material

fact does indeed exist. 39

           If the dispositive issue is one on which the nonmoving party will bear the burden

of persuasion at trial, the moving party may satisfy its burden of production by either (1)

submitting affirmative evidence that negates an essential element of the nonmovant’s

claim, or (2) demonstrating there is no evidence in the record to establish an essential

element of the nonmovant’s claim. 40

                                       LAW AND ANALYSIS

     I.       Because Team did not bring a claim for breach of an implied
              warranty in its Complaint, the Court denies Team’s motion for
              summary judgment on the basis that Waypoint breach an implied
              warranty.

           Team argues the Prime Contract carries with it an implied warranty that “the plans

and specifications prepared by the owner’s design professionals are accurate and

sufficient.” 41 On this basis, it argues “Waypoint breached the Contract when it provided

Team with construction plans that contained design errors and omissions committed by

Waypoint’s designers.” 42

           In its Complaint, Team does not bring a cause of action based on Waypoint’s

alleged breach of an implied warranty. 43 The only cause of action for breach of contract is



39 Celotex, 477 U.S. at 322–24.
40 Id. at 331–32 (Brennan, J., dissenting); see also St. Amant v. Benoit, 806 F.2d 1294, 1297 (5th Cir. 1987)
(citing Justice Brennan’s statement of the summary judgment standard in Celotex, 477 U.S. at 322–24, and
requiring the movants to submit affirmative evidence to negate an essential element of the nonmovant’s
claim or, alternatively, demonstrate the nonmovant’s evidence is insufficient to establish an essential
element); Fano v. O’Neill, 806 F.2d 1262, 1266 (citing Justice Brennan’s dissent in Celotex, and requiring
the movant to make an affirmative presentation to negate the nonmovant’s claims on summary judgment);
10A CHARLES ALAN WRIGHT, ARTHUR R. MILLER & MARY KAY KANE, FEDERAL PRACTICE AND PROCEDURE
§2727.1 (2016) (“Although the Court issued a five-to-four decision, the majority and dissent both agreed as
to how the summary-judgment burden of proof operates; they disagreed as to how the standard was applied
to the facts of the case.” (internal citations omitted)).
41 R. Doc. 446-1 at 5.
42 Id. at 8.
43 R. Doc. 1 at 5, ¶¶ 28–32.

                                                     6
       Case 2:16-cv-01131-SM-JCW Document 487 Filed 03/20/19 Page 7 of 12



a claim that Waypoint withheld a “portion of the Contract Sum past the date of substantial

completion” and that it failed to compensate Team for “labor, overhead and supervision”

costs. 44

           Under Rule 56(a) of the Federal Rules of Civil Procedure, a party moving for

summary judgment must “identify[] each claim or defense—or the part of each claim or

defense—on which summary judgment is sought.” 45 Team has not identified a claim

asserted in its Complaint for Waypoint’s breach of an implied warranty by providing

Team with defective designs. The Court will not permit Team to expand the pleadings on

the eve of trail to assert a new cause of action. As a result, the Court denies Team’s motion

for summary judgment in its favor that Waypoint breached an implied warranty. 46

     II.      The Prime Contract’s requirement that releases be “reasonably
              acceptable” to Waypoint is enforceable.

           The Prime Contract provides:

           [§ 5.2].3 as a prerequisite to final payment, the Contractor shall submit (i)
           a release in form reasonably acceptable to the Owner of liens and claims
           executed by the Contractor and by each of its subcontractors on behalf of
           which payment is requested and (ii) a Contractor’s Environmental
           Certification in the form attached hereto as Exhibit F. 47

           In Team’s reply memorandum and supplemental memorandum in support of the

instant motion, Team argues that Waypoint’s obligation to pay Team is suspensively

conditioned on Waypoint’s accepting a release submitted by Team, and thus the final




44 Id. at ¶¶ 29, 30.
45 FED. R. CIV. P. 56(a).
46 Waypoint argues, based on Harris Builders, L.L.C. v. URS Corp., 861 F. Supp. 2d 746 (E.D. La. 2012)

(Barbier, J.), that the Louisiana contractor indemnity statute, LA. REV. STAT. § 9:2771, creates only an
affirmative defense, not an affirmative cause of action. The Court need not reach this argument in this case
because Team did not bring a cause of action under the statute.
47 R. Doc. 446-2 at 6.

                                                     7
      Case 2:16-cv-01131-SM-JCW Document 487 Filed 03/20/19 Page 8 of 12



payment clause is null and unenforceable because the fulfilment of the condition is

subject solely to Waypoint’s “whim.” 48 Team cites no cases in support of this argument.

        “A conditional obligation is one dependent on an uncertain event. If the obligation

may not be enforced until the uncertain event occurs, the condition is suspensive.” 49

“[C]ontractual provisions are construed as not to be suspensive conditions whenever

possible.” 50 Under article 1770 of the Civil Code, “[a] suspensive condition that depends

solely on the whim of the obligor makes the obligation null.” 51 In Sam’s Style Shop v.

Cosmos Broad. Corp., a contract between a television station and an advertiser provided

that “commercial material provided by AGENCY is subject to STATION approval and

STATION may exercise a continuing right to reject such material, including a right to

reject for unsatisfactory technical quality.” 52 The Fifth Circuit, interpreting Louisiana law,

found this provision made the station’s acceptance of commercial material an obligation

suspensively conditional on the station’s approval, but did not find the condition was

based solely on the whim of the agency. 53 The Court explained its reasoning as follows:

        [The condition] impliedly imposes on the station the duty of making a good-
        faith judgment, based on industry custom or some other reasonable basis,
        whether a given program or commercial is acceptable. . . . But the clause
        does not give station management an absolute and arbitrary right to reject
        a commercial after it has agreed to accept such advertisements. 54




48 R. Doc. 464 at 9–10, R. Doc. 477 at 11–13. This argument contradicts Team’s argument that it complied
with the final payment terms in the Prime Contract. Team appears to bring this argument in the alternative.
49 LA. CIV. CODE art. 1767.
50 S. States Masonry, Inc. v. J.A. Jones Const. Co., 507 So. 2d 198, 201 (La. 1987) (emphasis in original)

(citations omitted).
51 LA. CIV. CODE art. 1770.
52 694 F.2d 998, 1000 n.4 (5th Cir. 1982) (ellipsis in original).
53 Id. at 1002.
54 Id. (citing Steppach v. S.E. Worms & Co., 7 Teiss. 214, 214 (La. Ct. App. 1910); S. LITVINOFF, LOUISIANA

CIVIL LAW TREATISE vol. 6, § 258 (1969)).
                                                    8
      Case 2:16-cv-01131-SM-JCW Document 487 Filed 03/20/19 Page 9 of 12



        In this case, to the extent the Prime Contract suspensively conditions Waypoint’s

obligation to pay Team on Waypoint’s finding acceptable a release submitted by Team, 55

the suspensive condition is valid and not subject solely to Waypoint’s whim. The Prime

Contract’s requirement that the release be “reasonably acceptable” imposes on Waypoint

the duty of making a good-faith judgment on a reasonable basis whether the release is

acceptable. The term does not give Waypoint an absolute and arbitrary right to reject a

release. As a result, the Court denies Team’s motion for summary judgment on the basis

that the final payment clause requiring a “reasonably acceptable” lien release is null and

unenforceable. 56

    III.    Genuine issues of material fact preclude summary judgment on
            whether Waypoint’s final payment to Team was timely.

        Team argues its submission of three lien waivers to Waypoint on July 27, 2016 57

satisfied the Prime Contract’s requirement that it submit “a release in form reasonably

acceptable to the Owner of liens and claims executed by the Contractor and by each of its

subcontractors.” 58 Because Waypoint paid Team on July 10, 2017, 59 almost one year after

Team submitted the first three lien waivers, Team argues Waypoint’s refusal to pay was

unreasonable, in breach of provisions of the Prime Contract. 60 Waypoint argues the lien

waivers of July 27, 2016 were not sufficient because they did not accurately represent


55 Cf. S. States Masonry, 507  So. 2d at 203 (finding no suspensive condition when contract “merely dictated”
when construction contractor’s payment was to occur).
56 The Court notes that, even if it were to find the term a suspensive condition dependent on Waypoint’s

whim and null under article 1770, the parties have performed their obligations under the contract, and the
performance negates the nullity. See Gibbs Const. Co. v. Thomas, 500 So. 2d 764, 769 (La. 1987) (“[E]ven
were we to find this condition constituted a potestative condition which normally would render the contract
null, where there has been even a partial performance of the contract, that performance negates the
nullity.”). A potestative condition was the term used in former Code articles for suspensive conditions
dependent on an obligor’s whim. LA. CIV. CODE arts. 2024 (1870), amended and recodified at LA. CIV. CODE
art. 1770 (1984); see also LA. CIV. CODE art. 1770 revision cmt. (e) (“This Article eliminates the expression
‘potestative condition.’”).
57 R. Docs. 446-6, 455-3.
58 R. Doc. 446-2 at 6–7 (emphasis added).
59 R. Doc. 466-8 at 1, ¶ 3; R. Doc. 469 at 1, ¶ 3.
60 R. Doc. 446-1 at 8–9.

                                                     9
     Case 2:16-cv-01131-SM-JCW Document 487 Filed 03/20/19 Page 10 of 12



Team’s outstanding obligations to the subcontractors. 61 Waypoint argues that the lien

waiver Team submitted on June 28, 2017 was the first acceptable lien waiver, and that its

payment on July 10, 2017, twelve days later, was timely. 62

        The Court finds that whether the lien waivers were reasonably acceptable is an

issue of fact for the jury. In Corbello v. Iowa Prod., a lessee signed a contract requiring

that, upon termination of a lease, it “reasonably restore the premises as nearly as possible

to their present condition.” 63 Plaintiff-landowners argued “the parties must either agree

upon what is ‘reasonable’ or have a jury decide for them” and that, because the parties

could not agree on a reasonable cost of restoration, “the question of the amount of

damages necessary to reasonably restore the property was a factual issue decided by

the jury.” 64 The Louisiana Supreme Court upheld the trial court’s submission of the issue

of reasonableness to the jury. 65 Similarly, in this case, the issue of whether the lien waivers

were “reasonably acceptable” creates an issue of fact for the jury.

        Whether the July 27, 2016 lien waivers were accurate also is a question of fact

material to the issue of breach of contract and the reasonableness of the waivers. In the

list of undisputed facts attached to the instant motion, Team states it is uncontested that

it “sent to Waypoint a document executed by Brent Fortner on June 27, 2017” and




61 R. Doc. 455 at 12–13.
62 Id. at 13–14.
63 2002-0826 (La. 2/25/03), 850 So. 2d 686, 694, as clarified on reh’g (June 20, 2003) (emphasis added),

superseded by statute on other grounds as stated in State v. Louisiana Land & Expl. Co., 2012-0884 (La.
1/30/13), 110 So. 3d 1038, 1049.
64 Id.
65 Id. at 695; see also Temple v. Lindsay, 161 So. 8, 12 (La. 1935) (finding, when contract required that

drilling continue “‘with due and reasonable diligence,’ the question whether the work was done within a
reasonable time or whether the contract was prosecuted with reasonable diligence is not one of law, but of
fact necessarily, depending upon conditions and circumstances.”); accord Ergon-W. Virginia, Inc. v.
Dynegy Mktg. & Trade, 706 F.3d 419, 425 (5th Cir. 2013) (finding, under Texas law, that “[t]he word
‘reasonable’ is not ambiguous[, and w]hen it modifies other terms in a contract,” it creates a “question of
fact that must be answered by looking to the circumstances of the case.”) (citation omitted).
                                                    10
      Case 2:16-cv-01131-SM-JCW Document 487 Filed 03/20/19 Page 11 of 12



attaches the final lien waiver. 66 Team does not represent that whether the lien waivers

were accurate is an uncontested fact. Team also does not attach evidentiary support or

cite evidence in the record from which the Court could conclude the lien waivers of July

27, 2016 satisfied the Prime Contract. In Waypoint’s opposition to the instant motion,

Waypoint states it is a contested issue of fact whether the lists of outstanding sums due to

subcontractors attached to the lien waivers of July 27, 2016 were accurate and complete. 67

In support, Waypoint attaches the affidavit of Christopher Robertson, Jr., Waypoint’s

Chief Financial Officer, dated January 23, 2017. 68 Robertson attests that the first three

lien waivers did not “release all claims by Team and its subcontractors.” 69 As a result,

Team has failed to show there are no genuine disputes of material fact on this issue.

     IV.     Genuine issues of material fact preclude summary judgment on the
             issue of how the parties’ conduct affected their obligations under
             the Prime Contract.

        In its supplemental memorandum in support of the instant motion, Team argues

that Waypoint “tossed aside from the outset” the payment procedures required by the

Prime Contract. 70 Team attaches Waypoint’s agreement with Laski, in which Waypoint

and Laski agreed that Laski, as project manager for the Project, would “develop and

implement procedures for the review and processing of applications by Contractors for

progress and final payments.” 71 Team argues that Waypoint’s delegation of unfettered

authority to Laski was incompatible with the Prime Contract and that Waypoint’s actions

effectively invalidated the Prime Contract’s payment terms.




66 R. Doc. 446-8 at 1, ¶ 2.
67 R. Doc. 469 at 2–3, ¶¶ 1–3.
68 R. Doc. 455-6.
69 Id. at 4, ¶ 11.
70 R. Doc. 7–8.
71 R. Doc. 477-1 at 5, § 2.3.12.

                                            11
     Case 2:16-cv-01131-SM-JCW Document 487 Filed 03/20/19 Page 12 of 12



        “Under Louisiana law, contracts, even written contracts, may be modified by

subsequent oral agreement or by the practice of the parties.” 72 “[E]ven when the contract

is assumed to contemplate a different course of action, the jurisprudence . . . has held the

parties bound by the action taken and consented to in the performance of their

contractual obligations.” 73 “Testimonial or other evidence . . . may be admitted . . . to prove

that [a] written act was modified by a subsequent and valid oral agreement.” 74

        In this case, Team has not listed any undisputed facts or provided any factual

evidence on which it bases its argument that Waypoint’s conduct modified the contract

or that the parties modified the contract by subsequent oral agreement. Team has failed

to meet its burden of showing there are no material facts in dispute. As a result, the Court

also denies Team’s motion for summary judgment on this basis.

                                            CONCLUSION

        For the foregoing reasons, IT IS ORDERED that the motion for summary

judgment filed by Plaintiff Team Contractors, L.L.C. be and hereby is DENIED. 75

        IT IS FURTHER ORDERED THAT Plaintiff Team Contractors, L.L.C.’s

request for oral argument on its motion for summary judgment be and hereby is

DENIED. 76

        New Orleans, Louisiana, this 20th day of March, 2019.


                         ______________ _________________
                                  SUSIE MORGAN
                           UNITED STATES DISTRICT JUDGE


72 Friou v. Phillips Petroleum Co., 948 F.2d 972, 975 (5th Cir. 1991) (citing Jenkins Const. Corp. v. Dep’t of
Transp. & Dev., 492 So. 2d 89, 90 (La. Ct. App.), writ denied, 496 So. 2d 1042 (La. 1986); Nelson v.
Appalachian Ins. Co., 399 So.2d 711, 712 (La.Ct.App. 1st Cir. 1981)).
73 Davis v. Laster, 138 So. 2d 558, 564 (La. 1962) (citations omitted).
74 LA. CIV. CODE art. 1848.
75 R. Doc. 446.
76 R. Doc. 447.

                                                     12
